Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Immanuel’s Healthcare, )
(CCN: 67-5052), ) Date: August 4, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-08-159
) Decision No. CR1825
Centers for Medicare & Medicaid )
Services. )
)
DECISION

This matter is before me on a motion to dismiss (Motion) filed by the Centers for
Medicare & Medicaid Services (CMS). CMS filed a motion to dismiss dated January 7,
2008, seeking dismissal of Immanuel’s Healthcare (Petitioner or facility) November 30,
2007 hearing request. On April 7, 2008, CMS filed four exhibits that should have
accompanied CMS’s Motion. CMS Exhibits (CMS Ex.) 1-4 are admitted, without
objection. Petitioner submitted a response to the Motion on April 23, 2008. Petitioner
did not submit exhibits with its response. For the reasons discussed below, I grant CMS’s
Motion and dismiss Petitioner’s request for hearing.

I. Background

Petitioner is a skilled nursing facility in Fort Worth, Texas, and is authorized to
participate in the Medicare and Medicaid programs. Petitioner is required to be in
substantial compliance with program requirements to remain a participant. On August 2,
2007, the Texas Department of Aging and Disability Services (DADS or state agency)
completed a survey and found that the facility was not in substantial compliance with
program requirements. On September 12, 2007, CMS notified Petitioner that it was not in
substantial compliance with program requirements, and that it was imposing a per
instance Civil Money Penalty in the amount of $10,000 and that Petitioner would lose
approval of its Nurse Aide Training and Competency Evaluation Program. CMS further
informed Petitioner that if it disagreed with this determination, it may request a hearing
before an administrative law judge (ALJ) and that the procedures governing this process
are set out in 42 C.F.R. § 493.40, et seq. CMS Ex. 2. CMS informed Petitioner that “[a]
written request for a hearing must be filed no later than November 11, 2007.” Jd.
2

Petitioner requested a hearing by letter dated November 30, 2007, indicating that it would
like to appeal the findings of non-compliance related to Tags F-333 and F-425 that led to
the enforcement action. On December 13, 2007, I issued an Acknowledgment and Initial
Pre-Hearing Order that set forth procedures and a schedule for the initial development of
the case. On January 2, 2008, CMS counsel filed his notice of appearance. On January 8,
2008, CMS counsel filed a motion to dismiss for failure to file a timely request for
hearing. On or about April 1, 2008, I notified CMS that the exhibits referred to in its
motion to dismiss were not submitted along with its Motion in conformance with Civil
Remedies Division (CRD) Procedures. On April 8, 2008, CMS submitted an original and
two copies of its exhibits for the Motion to the CRD and a copy of the exhibits for the
Motion to Petitioner. On April 22, 2008, Petitioner faxed a response to CMS’s Motion.
CMS did not submit a reply to Petitioner’s response.

After consideration of the written arguments and documentary evidence submitted by the
parties, I grant CMS’s motion to dismiss. In doing so, I find that the hearing request was
untimely filed and the time for filing a request for hearing has not been extended as
Petitioner has not shown good cause for its failure to file a timely hearing request.

II. Issues
A. Whether Petitioner filed a timely request for hearing; and if not

B. Whether Petitioner has shown good cause for extending the time to file a
request for hearing.

Ill. Applicable Law and Regulations

In cases involving CMS, a party is entitled to a hearing only if that party files its request
within the time limits established by 42 C.F.R. § 498.40(a)(2), unless the period for filing
is extended. In order to be entitled to a hearing, a party must file its request within 60
days from receipt of a notice of a determination by CMS to impose a remedy. The date of
receipt of a notice is presumed to be five days after the date on the notice, unless there is a
showing of actual receipt on an earlier or later date. 42 C.F.R. § 498.22(b)(3). An ALJ
may extend the time within which a hearing request may be filed based on a showing of
good cause to justify an extension of time. 42 C.F.R. § 498.40(c)(2). An ALJ may
dismiss a request for hearing which is not timely filed. 42 C.F.R. § 498.70(c).

IV. Findings and Discussion
I make findings of fact and conclusions of law (Findings) to support my decision to

dismiss the request for hearing. Each finding is noted below in bold, italic face, followed
by a discussion of each Finding.
3

A, CMS notified Petitioner of its action on September 12, 2007.

By notice letter (notice) dated September 12, 2007, CMS sent Petitioner the notice of
penalties via facsimile. CMS Ex. 2. The notice is an “initial, reconsidered, or revised
determination” by CMS. 42 C.F.R. §§ 488.406, 498.3(b)(13), 498.5, 498.40. The notice
clearly indicates that it is being provided by facsimile and that “no hard copy [would]
follow.” CMS Ex. 2, at 1. This notice constituted agency action from which Petitioner’s
right to appeal arose.

B. Petitioner received CMS’s notice letter on September 12, 2007.

There is a regulatory presumption that the affected party has received the notice five days
after the date on the notice, unless it is shown that the notice was received earlier or later.
42 C.F.R. §§ 498.40(a)(2), 498.22(b)(3). Also, in light of Riverview Village, DAB No.
1840 (2002), notice is determined to be the date the facsimile is sent if the notice has not
been conveyed by any other means. CMS’s notice letter was sent only by facsimile, and
no evidence has been provided by Petitioner that the notice was received on any other
date other than the same day it was sent. Petitioner did not address in its hearing request
any delay in receiving the notice or when the notice was received. Therefore, Petitioner
received CMS’s notice on September 12, 2007.

Cc. Petitioner’s hearing request was filed on November 30, 2007.

Petitioner’s hearing request is dated November 30, 2007, and was received by the Civil
Remedies Division on that same date.

D. Petitioner’s hearing request was filed more than 60 days after receipt of
CMS’s notice letter, and was therefore untimely.

Section 498.40(a)(2) of 42 C.F.R. expressly provides that:

[an] affected party or its legal representative or other authorized official must file
the request for hearing in writing within 60 days from the receipt of the notice of
initial, reconsidered, or revised determination unless that period is extended... .

The latest date by which Petitioner could have filed a timely hearing request consistent
with 42 C.F.R. § 498.40(a)(2) was November 12, 61 days after September 12, 2007."
Petitioner’s hearing request was filed on November 30, 2007. The filing of Petitioner’s
request was clearly beyond the 60 days stipulated in the regulations. Therefore,
Petitioner’s hearing request was untimely.

* 60 days after September 12, 2007, was November 11, 2007, which was a Federal
holiday.
4

E. Petitioner has not shown good cause for its untimely hearing request.

Petitioner has not filed a request for an extension of time for filing its request for hearing
pursuant to 42 C.F.R. § 498.40(c)(1). To extend the period for filing, the affected party
“may file a written request for extension of time stating the reasons why the request was
not filed timely.” 42 C.F.R. § 492.40(c)(1). I may extend the time for filing the request
“for good cause shown.” 42 C.F.R. § 498.40(c)(2). Good cause has been interpreted by
the Departmental Appeals Board as circumstances beyond the ability of the party litigant
to control. Hillcrest Healthcare, L.L.C., DAB No. 1879 (2003); Hospicio San Martin,
DAB No. 1554 (1996).

Petitioner’s administrator asserted in her response to CMS’s motion that she thought that
the notice letter was from DADS and did not realize the notice letter was from Centers for
Medicare & Medicaid Services. She also acknowledges in her response that Petitioner’s
hearing request was untimely.

I find that Petitioner has not demonstrated good cause for its untimely hearing request.
Petitioner has not shown that it filed the hearing request after the 60-day requirement due
to circumstances beyond its control. The mistake as to whether CMS or the state agency
sent the notice letter cannot be considered as good cause, therefore I must grant CMS’s
motion to dismiss.

V. Conclusion

Based on the applicable law and undisputed facts, I conclude that Petitioner’s hearing
request was untimely filed, and good cause does not exist to extend the time for filing.
CMS’s motion to dismiss is granted.

/s/
José A. Anglada
Administrative Law Judge
